DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/18/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest an optical connection arrangement comprising a presence sensing arrangement having a portion being configured to engage the respective contact pad through the aperture of the respective optical adapter when the first port of the respective optical adapter is occupied, and the portion of each contact member being disposed within the respective optical adapter and spaced from the contact pad when the first port of the respective optical adapter is available, in combination with the remaining limitations of the claims.
While presence sensing arrangements for optical adapters to indicate proper coupling of a connector are known in the prior art, see the attached PTO-892 which lists such known arrangements, the prior art does not disclose or reasonably suggest the constructional arrangement highlighted above and specifically required by the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/11/22